Title: To George Washington from Timothy Pickering, 5 October 1795
From: 
To: 


            
            
              
                Sir,
                Department of State Oct. 5. 1795.
              
              I have the honor to inclose a copy of Mr Pinckney’s letter of the 21st of July from Madrid. No key has yet been found, or rather none exists here, to decypher his figures.
              
              On Saturday a packet arrived from Mr Bayard containing one of the spoliation cases decided by the High Court of Appeals—on principles extremely unfavourable. I sent the whole immediately to Mr Fitzsimons for the consideration of the Committee of Merchants. With the highest respect I am sir your most obt servt
              
                Timothy Pickering
              
            
            
              Mr Dandridge called this morning to see me—pretty much fatigued with his journey.
            
          